Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "room temperature" in claims 1 and 13 is a relative term which renders the claim indefinite.  The term "room temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The inhalable material that does not flow at room temperature is not definite.  It is not definite what temperature(s) is considered to be room temperature or how this may limit the claimed material.  Furthermore, the inhalable material of claim 1 is not definite because it is claimed as being in a viscous state and it is later claimed that the material does not flow.  It is not definite how the material can be viscous and also not flow, or under what conditions the material is viscous and/or not flowing.  Claim 13 is not definite for the same reasons with respect to the inhalable material and room temperature recited in claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110226236 A1 to Buchberger (“Buchberger”).
Buchberger discloses:
Regarding claim 1, as best understood: 
an inhalable material (e.g., liquid material 16, including liquid materials disclosed in para 124, 143, 147, and 161-162 and Table 2) in a viscous state comprising a wax, biopolymer, or solid or viscous oil that does not flow at room temperature (e.g., para 124, 143, 147, and 161-162 and Table 2);
a heating member (e.g., metal foil 31) operatively positioned to provide heat to at least a portion of an inhalable material (e.g., Fig. 14a and 14b and para 125); 
a metallic fiber bundle (e.g., metal wire mesh 32) in communication with the inhalable material and in communication with the heating member such that the metallic fiber bundle conducts heat from the heating member to the inhalable material (e.g., Fig. 14a and 14b and para 125); 
a circuit control panel (e.g., circuit 11) that meters dosage and allows for the monitoring of usage (e.g., Fig. 3-5 and para 112); 
an electrical energy source (e.g., energy store 12 preferably consists of a rechargeable battery) capable of providing power to the heating member (e.g., Fig. 3-5 and para 112); and 
a mouthpiece (e.g., mouthpiece 5) connectable to the ereptiospiration chamber (e.g., Fig. 1 and 9 and para 108), 
wherein, upon receiving power from the electrical energy source, the heating member provides via the metallic fiber bundle heat above the ereptiospiration temperature of the wax, biopolymer or solid or viscous oil of the inhalable material to release vapor from the inhalable material (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125);
Regarding claim 2, as best understood: an oral aspiration tube (e.g., mouthpiece 5 is a tube as seen in Fig. 1 and 9) for transporting the inhalable material to a user's mouth in response to aspiration by the user's mouth (e.g., Fig. 1 and 9 and para 108);
Regarding claim 3, as best understood: a filter (e.g., flow homogenizer 72) operatively positioned within the mouthpiece to remove particulates from vapor released from the inhalable material (e.g., Fig. 21-22 and para 145);
Regarding claim 4, as best understood: the device continuously ereptiospirates the inhalable material (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125, which disclose the device of Buchberger is capable of continuously ereptiospirating the inhalable material);
Regarding claim 5, as best understood: the inhalable material comprises at least one extract of at least one plant, wherein the extract has not undergone an extraction or purification step to remove a substantial proportion of waxes or oil (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125);
Regarding claim 6, as best understood: the extract comprises one or more cannabinoid selected from the group consisting of tetrahydrocannabinol (THC), A9-tetrahydrocannabmol, A9- tetrahydrocannabinol propyl analogue, cannabidiol (CBD), cannabidiol propyl analogue, cannabinol, cannabichromene, cannabichromene propyl analogue, and cannabigerol, or any mixture thereof (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125);
Regarding claim 7, as best understood: the electrical energy source is a portable battery (e.g., Fig. 3-5 and para 112);
Regarding claim 8, as best understood: the electrical energy source provides between about 2 and 14 watts of power to the heating member (e.g., para 40, 77, 123, 124, 154, which disclose the device of Buchberger is capable of providing power as best understood);
Regarding claim 9, as best understood: the electrical energy source provides sufficient power to the heating member to ereptiospirate the inhalable medium at a rate of 10 mg/minute to 45 mg/minute (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125, which disclose the device of Buchberger is capable of providing power as best understood);
Regarding claim 10, as best understood: the metallic fiber bundle comprises stainless steel (e.g., para 30, 49, 53, 55, 56, 77, 122-138, 148);
Regarding claim 11, as best understood: the inhalable material comprises at least one biopolymer (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125);
Regarding claim 12, as best understood: the inhalable material comprises at least one analgesic (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125);
Regarding claim 13, as best understood: 
a sample chamber (e.g., liquid container 4) for containing the inhalable material in a viscous state, wherein in the viscous state the inhalable material is one of a wax, a biopolymer, a solid oil, and a viscous oil that does not flow at room temperature (e.g., Fig. 9-18 and para 108); 
an ereptiospiration chamber (e.g., mouthpiece 5) at least partially isolated from the sample chamber (e.g., Fig. 9-18 and para 125); and 
an ereptiospiration assembly (e.g., planar composite 22) operatively positioned to heat a portion of the inhalable material in the sample chamber to release vapor from the inhalable material into the ereptiospiration chamber, the user inhaling the vapor from the ereptiospiration chamber when using the device (e.g., Fig. 9-18 and para 122);
Regarding claim 14, as best understood: the ereptiospiration assembly comprises a heating member (e.g., metal foil 31) and a metallic fiber bundle (e.g., metal wire mesh 32) in communication with the inhalable material and in communication with the beating member such that the metallic fiber bundle conducts heat from the heating member to the inhalable material (e.g., FIGS. 14a, 14b and 15a, 15b, 15c and para 122);
Regarding claim 15, as best understood: a barrier (e.g., 23, 57) isolating the ereptiospiration chamber from the sample chamber, the ereptiospiration assembly extending through the barrier, 
heats the portion of the inhalable material in the viscous state to reduce viscosity of the portion until the portion flows from the sample chamber into the ereptiospiration chamber (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125); and 
when the portion is in the ereptiospiration chamber, heats the portion to release the vapor (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125);
Regarding claim 16, as best understood: the ereptiospiration assembly continuously ereptiospirates the inhalable material while the user is using the device (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125, which disclose the device of Buchberger is capable of continuously ereptiospirating the inhalable material);
Regarding claim 17, as best understood: the inhalable material in the viscous state, wherein the inhalable material comprises at least one extract of at least one plant, wherein the extract has not undergone an extraction or purification step to remove a substantial proportion of waxes or oil (e.g., Fig. 1, 3-5, 9, 14a and 14b and para 108-125); and
Regarding claim 18, as best understood: the heating member comprises stainless steel, a NiCr alloy, or a FeCrAl alloy (e.g., para 49, 53, 77,a 122).
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as the metallic fiber bundle, it would have been obvious to one of ordinary skill in the art to modify the Fig. 1 embodiment by the Fig. 14a embodiment in order to produce a capillary effect as disclosed in para 125 of Buchberger.
Response to Amendment
The amendment of 10/16/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments.  The remarks then address the previous rejections under 35 U.S.C. 112 and note the amendments resolving the previous rejections.
The remarks then address the prior art rejections.  The remarks address claim 1 and assert that Buchberger does not disclose an inhalable material in a viscous state comprising a wax, biopolymer, or solid or viscous oil wherein, upon receiving power from the electrical energy source, the heating member provides via the metallic fiber bundle heat above the ereptiospiration temperature of the wax, biopolymer or solid or viscous oil of the inhalable material to release vapor from the inhalable material.
The remarks first assert that Buchberger does not fairly teach or suggest use of its device with solid drug materials. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., use of its device with solid drug materials are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In response to applicant's argument that Buchberger does not fairly teach or suggest use of its device with solid drug materials, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Second, the remarks argue that Buchberger teaches away from use of its device with viscous liquids.  However, Buchberger discloses liquid material 16, including liquid materials disclosed in para 124, 143, 147, and 161-162 and Table 2, as noted above, which correspond to the claimed materials, including viscous liquids.  It is noted that the claims broadly recite “an inhalable material in a viscous state comprising a wax, biopolymer, or solid or viscous oil that does not flow at room temperature” 
The remarks next address independent claim 13 recites, repeating a portion of claim 13 and stating that the device of claim 13 is configured to heat a portion of the inhalable material in the sample chamber.  The remarks then assert that Buchberger does not teach at least this feature of claim 13 and that Buchberger provides no reason to heat the sample in the sample chamber.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the device of claim 13 is configured to heat a portion of the inhalable material in the sample chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 13 does not use the word “configured” or recite that the device “is configured to heat a portion of the inhalable material in the sample chamber.”  In response to applicant's argument that Buchberger provides no reason to heat the sample in the sample chamber, a recitation of the intended use of the claimed invention (i.e., to heat the sample in the sample chamber) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The remarks then assert that B Buchberger does not fairly teach or suggest use of its device with an inhalable material in a viscous state, wherein in the viscous state the inhalable material is one of a wax, a biopolymer, a solid oil, and a viscous oil that does not flow at room temperature for reasons similar to 
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 27, 2021